Citation Nr: 1100910	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left leg condition. 

2.  Entitlement to service connection for right leg condition.  

3.  Entitlement to service connection for left shoulder 
acromioclavicular and glenohumeral degenerative joint disease. 

4.  Entitlement to service connection for right shoulder 
acromioclavicular and glenohumeral degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a September 2006 rating decision issued by the RO.  The Veteran 
perfected a timely appeal.  

In his August 2007 VA Form 9, the Veteran stated that he should 
get a higher rating for his disabilities.  This statement appears 
to raise a claim for an increased rating; therefore, the matter 
is referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that the Veteran 
was scheduled for a Travel Board hearing before a Veterans Law 
Judge at the RO in June 2009, but he failed to appear.  The 
hearing notice was not returned as undeliverable, and no further 
communication was received from the Veteran regarding the hearing 
request or his failure to appear.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that further development of the Veteran's claims is 
warranted.  

At a January 2003 VA outpatient social work appointment, the 
Veteran stated that he was disabled due to degenerative joint 
disease and loss of range of motion in both shoulders.  The 
Veteran stated that he has been receiving social security 
disability since 1997 and was forced to resign from the United 
States postal service due to this condition.  The claims file 
does not contain any social security disability determinations or 
the medical records underlying any such determination.  

While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to requesting records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted or 
obtained in support of any claim for 
disability benefits from SSA.  If records are 
unavailable, SSA should so indicate.  If 
unsuccessful, the Veteran should be accorded 
the opportunity to furnish such records 
directly to SSA.  All records/responses 
received should be associated with the claims 
file. 

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


